DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19/09/2020 have been fully considered but they are not persuasive. 
Applicant argues that examiner’s interpretation of “component to be heated” is overly broad.   Examiner respectfully disagrees.   Instant specification ¶10 teaches “The at least one component to be heated may be, for instance, at least one electromechanical device, at least one mechanical device, a fluid system device and/or at least one element of a system configured to provide a particular chemical reaction” [emphasis added].  Instant specification ¶35 further teaches “As is to be understood, the various elements and components are depicted as examples only, may be facultative and/or combined on a manner different than depicted.”  Upon review of the specification, one of ordinary skill in the art would understand that the term “component” is intended to be broad and not limited to particular components such as an avionics box.   Thus, examiner’s interpretation is commensurate with the broadest reasonable interpretation in light of the specification.  Examiner suggests that applicant amend the claim to recite the particular components desired to be the claim scope. 
Applicant argues that combustion chamber 28 of Hosford is not “arranged in a heat conducting block at least partially attached to a surface of the heat radiator”.  Examiner respectfully disagrees.   Hosford Fig. 2 clearly shows the combustion chamber 28 arranged in a block and at least partially attached to the surface of heat exchanger 44.

    PNG
    media_image1.png
    233
    450
    media_image1.png
    Greyscale

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the heat radiator”.  There is insufficient antecedent basis for this limitation in the claims.  This appears to be a typographical error. Examiner interprets the limitation as “a heat radiator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosford US4825650.
Regarding claim 1, Hosford US4825650 discloses a heater apparatus to provide heat to at least one component of a spacecraft, wherein the heater apparatus comprises: 
a combustion chamber (28, Fig. 1) for a hypergolic propellant, 

wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator (Fig. 1, the combustion heat exchanger 28 is arranged in a block which contains and is partially attached to heat exchanger 44).
Regarding claim 2, Hosford discloses the heater apparatus according to claim 1, further comprising an exhaust duct configured to discharge exhaust fumes from the combustion chamber, wherein at least a portion of the exhaust duct is configured to deliver heat absorbed from exhaust fumes to the heat radiator (Fig. 1, exhaust corresponding to 30 radiates heat to line 42 in condenser 32.  Examiner interprets line 42 which leads into heat exchanger 44 to be part of the heat radiator).
Regarding claim 8, Hosford discloses the heater apparatus according to claim 1, wherein the heater apparatus is further configured to operate as a thruster (Fig. 1, the apparatus comprises thrusters 48).
Regarding claim 9, Hosford discloses the heater apparatus according to claim 1, further comprising at least one adjustable valve configured to control a supply of the hypergolic propellant into the combustion chamber (valve 20 or 18).
Regarding claim 10, Hosford discloses the heater apparatus according to claim 1, further comprising at least one pressure reducer configured to control a supply of the hypergolic propellant into the combustion chamber (valve 20 or 18).
Regarding claim 11, Hosford discloses a spacecraft comprising at least one component to be heated and a heater apparatus according to claim 1, the heater apparatus configured to heat the at least one component to be heated (abstract).
Regarding claim 12, Hosford discloses a method for heating at least one component of a spacecraft, the method comprising: 

radiating at least a portion of the heat towards the at least one component (Fig. 2),
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator (Fig. 1, the combustion heat exchanger 28 is arranged in a block which contains and is partially attached to heat exchanger 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosford US4825650 in view of Dressler US6052987.
Regarding claim 3, Hosford does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct forms at least one loop along a surface of the heat radiator.
Dressler US6052987 teaches in the field of rocket engines a heat exchanger wherein one channel is formed as a loop along the surface of a combustion chamber (Fig. 2, heat exchanger 16 looped around rocket casing 1).  One of ordinary skill in the art would understand that such a configuration increases the heat transfer surface area.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the prior art device such that the heat exchanger forms a loop as taught by Dressler, since doing 
Regarding claim 4, Hosford does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct forms at least one loop within the heat radiator.
Dressler US6052987 teaches in the field of rocket engines a heat exchanger wherein one channel is formed as a loop (Fig. 2, heat exchanger 16).  One of ordinary skill in the art would understand that such a configuration increases the heat transfer surface area.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the prior art device such that the heat exchanger forms a loop as taught by Dressler, since doing so amounts to a known technique in the art for increasing the surface area of a heat exchanger with the predictable results of transferring heat. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosford US4825650 in view of Knight US6968673.
Regarding claim 5, Hosford does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct comprises at least two branches.
Knight US6968673 teaches a heater apparatus for a spacecraft (abstract) comprising a combustion chamber (Fig. 4, combustion chamber 16) wherein the exhaust duct from the combustion chamber comprises at least two branches (exhaust branches 50 and 60, Fig. 4).  Knight teaches that such branches allow for the transfer of heat two separate areas of the spacecraft (by way of heat exchangers 44 and 46) in a decoupled fashion (Col. 9 Ln. 64-Col. 10 Ln. 9).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hosford to have an exhaust duct with at least two branches as taught by Knight since doing so amounts to a known technique for improving similar heating systems in the art with the .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosford US4825650 in view of Haiding et al. US6151887.
Regarding claim 7, Hosford does not expressly disclose the heater apparatus according to claim 1, further comprising a heat insulation block enclosing a portion of the combustion chamber.
Haiding et al. US6151887 teaches a combustion chamber for a rocket wherein the combustion chamber 100 is provides with insulation in order to protect structural components arranged in 
the vicinity of the combustion chamber 100 from too great a thermal strain (Col. 13 Ln. 55-63). 
It would have been obvious to one ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with insulation as taught by Haiding since doing so would protect components from thermal strain.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762